DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00326-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 

THE STATE OF TEXAS FOR THE 
BEST INTEREST AND                                     §     COUNTY COURT AT LAW OF
PROTECTION OF E.F.

§CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion dismiss the appeal, and all other parties to the appeal have been
given notice of the filing of this motion.  Because Appellant has met the requirements of Texas Rule
Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered November 3, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)